DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-6-2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (9,996,053) in view of Ballard (5,005,456). O’Keeffe discloses a method of forming a metallic glass based sheet material (col. 13, lines 35-38) of about 0.1 -10 mm thickness (col. 7, lines 53-59) at a forming temperature greater than the glass transition temperature (Tg; col. 13, line 55) of the material but less than the crystallization temperature of the material (Tx; col. 13, lines 56-57). The material is formed locally so that only a portion of the material is frictionally heated by contact with a heated stamp (col. 14, lines 13-20, 24-28 and 62-65). The material is deformed at the forming temperature by pressing a stamping shaping tool into the material (col. 14, lines .  
Ballard teaches bulk metallic glass sheet material (20) which is deformed between (Tg; softening temperature) and Tx (crystallization; col. 5, lines 16-20).  Ballard teaches die tools (28A,30A) having electrodes (34,36) included in the die tooling which heat a local portion of the sheet (32; col. 7, lines 25-33) wherein pressure is applied to the sheet (20) by the die (30) and the local heated portion (32) is deformed through the entire sheet thickness (Fig. 7; col. 7, lines 16-17).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to locally heat the sheet of O’Keeffe with a heated tool that heats an entire thickness of the sheet when deforming bulk metallic glass material as taught by Ballard.
Claims 10,12,13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Ballard and further in view of Kumar et al. .
Claims 11,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Ballard and further in view of Flofmann et al. (2013/0139964). O’Keeffe in view of Ballard does not disclose heating the material by induction heating. Flofmann teaches an induction coil (404) (Fig. 5a) for heating a metallic glass workpiece (402) and forming it with a parabola shaped die surface (504). Regarding claim 18, Flofmann teaches (Figs. 5a,5b) that that the induction coil (404) surrounds a planar volume of the workpiece (402). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the material of O’Keeffe in view of Ballard with an induction coil as taught by Flofmann in order to rapidly heat the material for forming.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Ballard and Kumar and further in view of Prest et al. .
 
Response to Arguments
Applicant's arguments filed 10-6-2020 have been fully considered.  The Examiner accepts Applicant’s arguments concerning forming an entire thickness (page 8, last paragraph and page 9).  The reference to Ballard teaches that when heating an entire thickness of a sheet(s) of material that an expected result of deformation of the entire thickness occurs. The expected result being that when locally heating bulk metallic glass through an entire thickness as taught by Ballard, a deformed region (32; col. 7, lines 28-33) is produced since there is heating of the entire region by electrodes (34,36).  To focus a heating in a specific zone to be worked by tooling is an obvious modification, to O’Keeffe when heating the sheet material with tooling having embedded heaters, it is obvious to heat the entire sheet to form and it will deform when pressed.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725